                                                                     April 29, 2021



By ECF

Hon. Judith C. McCarthy
United States District Court for the Southern District of New York
300 Quarropas Street
White Plains, NY 10601

       Re:     In re Application of Evenstar Master Fund SPC, No. 20 Misc. 00418 (CS)
               (JCM)

Dear Magistrate Judge McCarthy:

        We represent Wall Street Global Training Center, Inc., New York Military Academy, and
Research Center on Natural Conservation Inc. in the above matter, in which the Court has
scheduled a pre-motion conference for May 13, 2021, at 12:00 p.m. (Dkt. 17). Due to a
scheduling conflict, we write respectfully to request that the pre-motion conference be adjourned
until 2:00 p.m. or later the same day. No prior request for adjournment has been made.
Petitioners’ counsel has advised us that it has no objection to this request.

                                            Respectfully,



                                            Matthew
                                                  wGG.. Coogan




SO ORDERED:
Application granted. The telephone conference scheduled for May 13, 2021 at 12:00 p.m. is adjourned to
2:00 p.m. on the same date. Counsel shall call 877-873-8017 and enter access code 4264138 at the time of
the conference.

______________________________
 ________________________   _ _ 5-4-21
JUDITH
 UDITH C.C McCARTHY
United States Magistrate Judge
